48 Ill. App. 2d 251 (1964)
198 N.E.2d 194
Lester F. Lamb, Plaintiff and Counter-Defendant-Appellee,
v.
Alan Horwick, Defendant and Counter-Plaintiff-Appellee. Allstate Insurance Company, Intervenor-Appellant.
Gen. No. 49,195.
Illinois Appellate Court  First District, Third Division.
April 23, 1964.
Hinshaw, Culbertson, Moelmann & Hoban, of Chicago (Oswell G. Treadway, of counsel), for appellant.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Order reversed and cause remanded with directions.
Not to be published in full.